Citation Nr: 0942187	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.  

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The Veteran indicated on his June 2007 VA Form 9 that he 
wished to testify at a Board hearing.  In July 2007 
correspondence, he withdrew the hearing request.

The issue of entitlement to an initial compensable disability 
rating for service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, 
Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected tinnitus is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

Analysis
 
The facts of this case are not in dispute.  The Veteran was 
diagnosed with occasional tinnitus of the left ear during an 
August 2005 VA contracted examination.  Service connection 
for this disability was established in a September 2005 
rating decision.  The RO evaluated the Veteran's tinnitus as 
10 percent disabling.  In a June 2007 VA Form 9 the Veteran 
indicated that his tinnitus is now in both ears and is 
occurring more often. 

The Veteran's current bilateral tinnitus is rated under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 
10 percent disability rating is the maximum rating available.  
Also, DC 6260 explicitly states it is permissible to assign 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
Note 2.   While the August 2005 VA contract examination 
report only found tinnitus in the left ear only and now the 
Veteran contends that he experiences tinnitus in both ears, 
the Board concludes that the currently assigned 10 percent 
disability rating is the highest rating assignable under DC 
6260.  Although the Veteran essentially argues that because 
he now has bilateral tinnitus, each ear should be rated 
separately, there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

The Board also finds that no higher schedular evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  There is no evidence that the Veteran 
suffers from any other disease of the ear for which 
additional compensation could be awarded.  Because there is a 
specific diagnostic code to evaluate tinnitus, consideration 
of other diagnostic codes for evaluating the disability is 
not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the 
Board finds that the rating assigned is appropriate and there 
is no basis for higher schedular ratings.  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  However, as noted, the Veteran's claim lacks legal 
merit; thus, the duties to notify and assist are not 
applicable.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

An initial disability rating greater than 10 percent for 
bilateral tinnitus is denied.


REMAND

A review of the claims file shows three audiological 
examination reports; private reports dated in December 2000 
and November 2006 and a VA contract report dated in August 
2005.  Significantly, the November 2006 report shows 
decreased speech discrimination in the left ear in comparison 
to the earlier reports dated in December 2000 and August 
2005.  Unfortunately, it is unclear whether either the 
December 2000 or November 2006 private reports include a 
controlled speech discrimination test (Maryland CNC) as is 
required under 38 C.F.R. § 4.85.  As such, they are 
inadequate for rating purposes.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995)

Moreover, the Board notes that a June 2007 VA outpatient 
treatment report shows that the Veteran complained of a 
decrease in hearing loss since an April 2006 VA audiological 
examination; the report of which is not part of the claims 
file.  This June 2007 report also confirmed that the 
Veteran's hearing loss had in fact decreased since April 2006 
and indicated that the Veteran had good word discrimination 
in the right ear and fair in the left, similar to the results 
expressed in the November 2006 private audiological 
examination report discussed above.    

As there is evidence that the Veteran's hearing loss has 
increased in severity since April 2006 and the November 2006 
private audiological examination report is inadequate for 
rating purposes, the Board finds that another VA audiological 
examination is necessary.  Furthermore, the Board finds that 
there are outstanding VA treatment records, specifically the 
April 2006 VA audiological report referenced in the June 2007 
VA outpatient treatment report.  These treatment records 
should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).
   
Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records from 
April 2006 to the present, including 
the report of an audiological 
examination conducted in April 2006.  
If these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.	After completion of the foregoing, 
schedule the Veteran for a VA 
audiological examination to determine 
the extent and severity of his service-
connected bilateral hearing loss.  The 
claims file must be made available to 
the examiner and all indicated studies 
should be performed.  The examiner is 
specifically requested to fully 
describe the functional effects caused 
by the Veteran's hearing disability.  

3.	After all development is complete, 
review the evidence in its entirety and 
readjudicate the claim.   If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


